Citation Nr: 0728712	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include heart disease, chest pain, and 
hypertension. 



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975, May 1976 to May 1980 and September 1981 to July 
1994.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan, (hereinafter RO).  

On February 28, 2006, the Board entered a decision denying 
the veteran's claim for service connection for cardiovascular 
disease.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2007, the Court issued an Order 
granting a Joint Motion for Remand, which found deficiencies 
with respect to the adjudication of the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to comply with the instructions of the Joint Motion 
for Remand, this case is REMANDED for the following 
development:  

1.  Provide the veteran with notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159.  This notice should 
include the information needed to 
substantiate his claim for service 
connection for a cardiovascular disease; 
the evidence or information he should 
submit; the information or evidence that 
VA will obtain; and information as to 
effective dates.  The notice should also 
tell the veteran to submit any pertinent 
evidence in his possession.  

2.  The veteran must be afforded a VA 
examination that includes an opinion as 
to whether the veteran has a current 
disability associated with cardiovascular 
disease, to include hypertension, 
incurred during service or within one 
year of separation from service (July 
1995).  The claims files must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claim for service 
connection for cardiovascular disease 
must be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



